DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 5/6/2019, 3/30/2020, 11/12/2020, and 01/07/2021.  An initialed copy is attached to this Office Action.

Response to Arguments
Applicant's election with traverse of the restriction in the reply filed on 6/29/2021 is acknowledged.  The traversal is on the ground(s) that Group I and Group II inventions identified in the Office Action are not distinct. This is found persuasive. Therefore the restriction requirement has been withdrawn and claims 1-15 have been examined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 3, 4, 6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak (US 2018/0049642 A1).
With respect to Claim 1, Mak discloses an arm (172, Figure 1B) adapted to be attached to a microscope (100B, Figure 1B), the arm comprising: a distal end (end with 109 at the end, Figure 1A); and at least one of a light beam deflection member (117, Figure 1B) at the distal end and a camera (camera, ¶[0189]) at the distal end (end closest to 114, Figure 1B).
With respect to Claim 3, Mak further disclose wherein the arm (172, Figure 1A) comprises the light beam deflection member (112, Figure 1A) and the camera, and wherein the arm further comprises a camera module (image processing module 460, Figure 4; see also ¶[0151]) including the camera and having a field of view (45), wherein the field of view (¶[0064]) of the camera module is directed to the light beam deflection member (112, Figure 1A; light reflected and scattered back from the tissue region of the subject 110 is collected and is returned through the quarter wave plate 108 and coupled into two orthogonally polarized channels, towards the non-polarizing beam splitter 106 ¶[0064]).
With respect to Claim 4, Mak further disclose at least one collision detector (142 and 144, Figure 1A) adapted to detect a contact with a tissue (111, Figure 1A; see also ¶[0067]) and/or at least one proximity detector (61) adapted to measure and evaluate the proximity to the tissue (111, Figure 1A; see also ¶[0067]).
With respect to Claim 6, Mak further disclose an illumination device (102, Figure 1A).
With respect to Claim 9, Mak disclose a microscope apparatus comprising: a microscope (100B, Figure 1B); an arm (172, Figure 1B) attached to the microscope (100B, Figure 1B), wherein the arm comprises a distal end (end with 109 at the end, Figure 1A) and at least one of a light beam deflection member (117, Figure 1B) at the distal end (end with 109 at the end, Figure 1A) and a camera (camera, ¶[0189]) at the distal end (end with 109 at the end, Figure 1A).
With respect to Claim 10, Mak further disclose wherein the microscope (100B, Figure 1B) is adapted to control a rotation (scanning mirrors or galvanometers 117 that are computer controlled through motor controllers 114, Figure 1B, ¶[0067]) of the light beam deflection device (117, Figure 1B) or the camera.
With respect to Claim 11, Mak further disclose wherein the microscope (100B, Figure 1B) comprises a motion controller (motor controllers 114, Figure 1B, ¶[0067])  for controlling a movement of the arm (172, Figure 1B) and/or a rotation of the beam deflection member (scanning mirrors or galvanometers 117 that are computer controlled through motor controllers 114, Figure 1B, ¶[0067]) or the camera.
With respect to Claim 12, Mak further disclose wherein the arm (172, Figure 1B) is located at a center (95) of a beam path (beam from 102, Figure 1B) of the microscope (100B, Figure 1B).

    PNG
    media_image1.png
    810
    1287
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) and in further view of Nazareth et al., (US 2017/0273549 A1).
With respect to Claim 2, Mak teach the arm (1) according to claim 1.
Mak fail to teach wherein the light beam deflection member or the camera is rotatable around at least one axis.
Nazareth et al., teach a portable surgical system (title and abstract) wherein the light beam deflection member or the camera (118, Figure 1) is 
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Nazareth et al., having a camera rotate about an axis for the purpose to accommodate positioning of the patient in multiple planes.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) and in further view of Hirose (US 2013/0140412 A1).
With respect to Claim 5, Mak teaches the arm (1) according to claim 1.
Mak fails to teach wherein the arm is elastically deformable around at least one axis (122, 123) that is essentially perpendicular to a longitudinal axis (124) of the arm (1).
Hirose teaches a supporting apparatus used for medical treatment includes a support arm (abstract) wherein the arm (18A, Figure 8) is elastically deformable (arm is deformed, ¶[0094]) around at least one axis (¶[0093]) that is essentially perpendicular to a longitudinal axis (support arm includes at least three link members in which four rotation axes, which are disposed perpendicular to the axis line, ¶[0093]) of the arm (18A, Figure 8).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Hirose having the arm rotatable for the purpose of easily ensuring the work space without changing the position at which the whole 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) and in further view of Ku et al., (US 2017/0351072 A1).
With respect to Claim 7, Mak teaches the arm (1) according to claim 1.
Mak fails to teach a 3D-scanning member (80) for creating a 3D-image (145) of an operation area (5) where surgery is to be performed and/or a neighboring area (9) of the operation area (5).
Ku et al., teach stereoscopic surgical microscope has a body, a robot set, an image set, and an operating set (abstract) with a 3D-scanning member (see Figure 6) for creating a 3D-image (3D image can be sent to the main display screen, ¶[0025]) of an operation area (surgery or treatment position, ¶[0025]) where surgery is to be performed (surgery or treatment position, ¶[0025]) and/or a neighboring area (see Figure 6) of the operation area (see Figure 6).

    PNG
    media_image2.png
    527
    745
    media_image2.png
    Greyscale

Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Ku et al., having the 3D imaging for the purpose of simultaneous and instantaneous observation of the operation without being limited by the number of the eyepiece set, ¶[0026].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) and in further view of Pablo et al., (US 2019/0059869 A1)
With respect to Claim 8, Mak teaches the arm (1) according to claim 1.
Mak fails to teach wherein the arm is a telescopic arm.
Pablo et al., teach tissue retractor systems and methods (title and abstract) wherein the arm (2000, Figure 10) is a telescopic arm (telescoping of positioning arm, ¶[0161]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Pablo et al., having a telescopic arm for the purpose of various possible adjustments and orientations of the arms for better viewing of sample/tissue, ¶[0161]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) and in further view of Pasternak et al., (US 2016/0030021 A1) and Ku et al., (US 2017/0351072 A1).
With respect to Claim 13, Mak teaches the arm (1) according to claim 9.
Mak fails to teach wherein the microscope (¶[0074] and [0080]) comprises an image processing module (140) for collecting and merging images (14) taken along different rotational orientations into a spherical image (144) or a 3D image (145) of an operation area (5) and/or a neighboring area (9) of the operation area (5).
Pasternak et al., teach systems and methods for processing a biopsy sample (title and abstract) wherein the microscope (¶[0074]) comprises an image processing module (106, Figure 1) for collecting and merging images (processing unit is configured to generate a combined image comprising image data received, ¶[0101]) taken along different rotational orientations into a spherical image (144) or a 3D image (¶[0101]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having 
Ku et al., teach stereoscopic surgical microscope has a body, a robot set, an image set, and an operating set (abstract) creating a 3D-image (3D image can be sent to the main display screen, ¶[0025]) of an operation area (surgery or treatment position, ¶[0025]) where surgery is to be performed (surgery or treatment position, ¶[0025]) and/or a neighboring area (see Figure 6) of the operation area (see Figure 6).

    PNG
    media_image2.png
    527
    745
    media_image2.png
    Greyscale

Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Ku et al., having the 3D imaging for the purpose of 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) in further view of Horiike (US 2018/0122333 A1).
With respect to Claim 14, Mak teaches the arm (1) according to claim 9.
Mak fails to teach wherein the microscope (10) comprises an image processing module (140), wherein the image processing module (140) is adapted to add directional information (190) into an image (14).
Horiike teaches an information processing apparatus (title and abstract) wherein the image processing module (218, Figure 2) is adapted to add directional information (direction of the image, ¶[0056]) into an image (information of the direction of the image is information indicating the display direction of the image displayed on the display, ¶[0056]).
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Horiike having the directional information for the purpose of showing a change with respect to the display state of the image which is used as a reference.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Mak (US 2018/0049642 A1) in further view of Pasternak et al., (US 2016/0030021 A1).
With respect to Claim 15, Mak teaches the arm (1) according to claim 9.
Mak fails to teach wherein the microscope (10) comprises a visualization device (200) providing a virtual reality experience. 
Pasternak et al., teach systems and methods for processing a biopsy sample (title and abstract) wherein the microscope (¶[0074]) comprises a visualization device (200) providing a virtual reality experience (the processing unit is configured to generate a combined image comprising a virtual 3D model, ¶[0102])
Therefore it would have been obvious to one skilled in the art at the effective date of the invention to combine the teachings of Mak having the arm with the teachings of Pasternak et al., having the image processing module process 3D images for the purpose of visualization of internal microstructures in biological samples at sub-micron to nanoscale spatial resolution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avalos et al., (US 2019 0059869 A1) teach apparatuses, systems and methods for performing a variety of medical procedures, with an adjustable arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872      

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872